      Case 5:19-cr-00442-KOB-JHE Document 1 Filed 08/29/19 Page 1 of 2                    FILED
                                                                                 2019 Aug-30 PM 03:54
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                                                                   JET/RJB: SEPT. 2019
                                                                               GJ#14


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                    )
                                            )
       v.                                   )
                                            ) UNDER SEAL
ANTONIO LAVAR BURTON,                       )
    also known as “Fat Tony,” and           )
QUINCY CORTEZ MCCLENDON                     )

                                 INDICTMENT

COUNT ONE: [21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C)]
      The Grand Jury charges that:

      From in or about October, 2017, a more specific date being unknown to the

Grand Jury, and continuing thereafter until on or about the 15th day of November,

2017, in Madison County, within the Northern District of Alabama, the defendants,

                        ANTONIO LAVAR BURTON,
                        also known as “Fat Tony,” and
                      QUINCY CORTEZ MCCLENDON,

did knowingly, intentionally and unlawfully conspire and agree with each other, and

with others both known and unknown to the Grand Jury, to distribute and possess

with intent to distribute a mixture and substance containing a detectable amount of

fentanyl, a controlled substance, which resulted in the death of a person known to



                                        1
      Case 5:19-cr-00442-KOB-JHE Document 1 Filed 08/29/19 Page 2 of 2



the Grand Jury, in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(C), all in violation of Title 21, United States Code, Section 846.

COUNT TWO: [21 U.S.C. §§ 841(a)(1) and (b)(1)(C)]

       The Grand Jury charges that:

       On or about the 15th day of November, 2017, in Madison County, within the

 Northern District of Alabama, the defendants,

                        ANTONIO LAVAR BURTON,
                        also known as “Fat Tony,” and
                      QUINCY CORTEZ MCCLENDON,
did knowingly, intentionally and unlawfully distribute a mixture and substance

containing a detectable amount of fentanyl, a controlled substance, and the death of

a person known to the Grand Jury resulted from the use of said fentanyl, in violation

of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

A TRUE BILL


/s/ Electronic Signature
FOREPERSON OF THE GRAND JURY


                                              JAY E. TOWN
                                              United States Attorney


                                              /s/ Electronic Signature
                                              ROBERT J. BECHER, SR.
                                              Assistant United States Attorney


                                          2
